Case 2:19-cv-05839-SVW-KK Document 60 Filed 12/22/20 Page 1 of 3 Page ID #:397



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.      CV 19-5839-SVW (KK)                                     Date: December 22, 2020
  Title: Sammy Lee Morris v. E. Burrkhouse, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                DEB TAYLOR                                                Not Reported
                 Deputy Clerk                                            Court Reporter


      Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                 None Present                                             None Present

 Proceedings:      (In Chambers) Order to Show Cause Why this Action Should Not Be
                   Dismissed for Failure to Prosecute and Comply with Court Orders


           On September 3, 2020, Defendants E. Burrkhouse, M. Rosales, D. Schumacher, and J.
 Anderson (“Defendants”) filed a Motion to Dismiss Plaintiff Sammy Lee Morris (“Plaintiff”)’s
 Second Amended Complaint (“SAC”) on several grounds, including failure to state a claim on which
 relief may be granted and qualified immunity. ECF Docket No. (“Dkt.”) 58. On September 8,
 2020, the Court issued an Order notifying Plaintiff that his Opposition, or notice of non-opposition,
 to the Motion to Dismiss was due by October 5, 2020. Dkt. 59. The Order specifically warned
 Plaintiff:

         failure to timely file an opposition to the Motion may result in the granting of the
         Motion in its entirety. See C.D. Cal. L.R. 7-12 (“The failure to file any required
         document, or the failure to file it within the deadline, may be deemed consent to the
         granting or denial of the motion.”); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995)
         (affirming the grant of an unopposed motion to dismiss, deeming a pro se litigant’s
         failure to oppose as consent to granting the motion). Plaintiff is further cautioned
         that failure to timely file an opposition, or notice of non-opposition, to the Motion
         may result in this case being dismissed due to failure to prosecute and obey court
         orders. See Fed. R. Civ. P. 41(b).

         Plaintiff has not filed an Opposition or a request for an extension of time to do so.




  Page 1 of 2                         CIVIL MINUTES—GENERAL              Initials of Deputy Clerk dsb for dt
Case 2:19-cv-05839-SVW-KK Document 60 Filed 12/22/20 Page 2 of 3 Page ID #:398



        THEREFORE, Plaintiff is hereby ORDERED TO SHOW CAUSE on or before
 January 5, 2020 why this action should not be dismissed for failure to prosecute and comply with
 Court orders. Plaintiff may discharge this order by filing his Opposition to the Motion to Dismiss
 by January 5, 2020.

         Alternatively, Plaintiff may voluntarily dismiss this action without prejudice. Plaintiff may
 request a voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The
 Clerk of Court has attached a Notice of Dismissal form.

         Plaintiff is expressly cautioned that if he fails to respond to this Order by January 5,
 2020, the Court will dismiss this action without prejudice for failure to prosecute and comply
 with court orders. See Fed. R. Civ. P. 41(b).




  Page 2 of 2                        CIVIL MINUTES—GENERAL                Initials of Deputy Clerk dsb for dt
       Case 2:19-cv-05839-SVW-KK Document 60 Filed 12/22/20 Page 3 of 3 Page ID #:399




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
